'1
 2
 3
                                                           FILED
 4                                            Cl__ERK, U.S. ~!~''?"'~ C~1URT
                                                    _ ._~__
                                                r
 5                                               k NOV 13 2018
 6
                                             ,CNTRhL. DiS i n' i   t-   ALIFURhIf, -

 7


 g
             IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                               Case No. MJ 18-2860
     UNITED STATES OF AMERICA,
13                               ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     ALI ELMEZAYEN,
16
                  Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1
2          Defendant's initial appearance on the criminal complaint filed in this matter
3    took place on November 8, 2018. The Court appointed Deputy Federal Public
4    Defender Cuauhtemoc Ortega to represent Defendant. Pursuant to Defendant's
5    request, a detention hearing was continued to November 13, 2018.

6          On November 13, 2018 the Court conducted a detention hearing:

7          ~      On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

8    allegedly involving any felony that is not otherwise a crime of violence that

9    involves a minor victim, or possession or use of a firearm or destructive device or

10   any other dangerous weapon, or a failure to register under 18 U.S.C. § 2250.

11
12         The Court concludes that the Government is not entitled to a rebuttable

13   presumption that no condition or combination of conditions will reasonably assure

14   the defendant's appearance as required and the safety or any person or the

15   community [18 U.S.C. § 3142(e)(2)].

16
17         The Court finds that no condition or combination of conditions will

18   reasonably assure: ~ the appearance of the defendant as required.
19                      ~ the safety of any person or the community.
20
21         The Court has considered:(a)the nature and circumstances ofthe offenses)
22   charged, including whether the offense is a crime of violence, a Federal crime of
23   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
24   or destructive device;(b)the weight of evidence against the defendant;(c)the
25   history and characteristics ofthe defendant; and(d)the nature and seriousness of
26   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
27   considered the report and recommendation of the U.S. Pretrial Services Agency
28   dated November 8, 2018 and November 9,2018 .
 1                                             IV.
2          The Court bases its conclusions on the following:
 3         As to risk ofnon-appearance:
 4                ~      lack of viable bail resources. Here the Court does not view
 5                       Defendant's offer of a surety willing to sign an $25,000
6                        appearance bond and Defendant's offer to post approximately
 7                       $250,000 - $300,000 in property that he owns sufficient to
 8                       mitigate against risk of flight.
9                 ~      lack of legal status in the United States
10                ~      Family and financial ties to Egypt. Defendant allegedly
11                       transferred $171,000 in fraudulent insurance proceeds to Egypt
12                ~      access to large amount of cash from sale of property
13
14         As to danger to the community:
15                ~      Allegations in present charging document include scheme to
16                       obtain insurance coverage for domestic partner and minor
17                       children and receiving insurance benefits following accidental
18                       death of minor children under circumstances suggesting
19                       Defendant was responsible for accidental death and domestic
20                       partner was also intended victim.
21
22         The Court finds that there are presently no condition or combination of

23   conditions will reasonably assure the defendant's appearance as required and the

24   safety or any person or the community [18 U.S.C. § 3142(e)(2)].

25
26         IT IS THEREFORE ORDERED that the defendant be detained until trial.

27   The defendant will be committed to the custody of the Attorney General for
     confinement in a corrections facility separate, to the extent practicable, from

                                               2
 1    persons awaiting or serving sentences or being held in custody pending appeal.
2     The defendant will be afforded reasonable opportunity for private consultation
3     with counsel. On order of a Court ofthe United States or on request of any
4     attorney for the Government, the person in charge ofthe corrections facility in
5     which defendant is confined will deliver the defendant to a United States Marshal
6     for the purpose of an appearance in connection with a court proceeding.
7 [18 U.S.C. § 3142(1)]
8
      Dated: November 13, 2018
9
10                                                          /s/
                                                       ALKA SAGAR
11
                                             UNITED STATES MAGISTRATE JUDGE
12
13
[~
f
fF~
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
